Citation Nr: 0638658	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  06-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	(To be clarified)



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty in the Army National Guard 
from July 1987 to November 1987.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office.  In October 2006, the Board was informed 
that the veteran had moved to Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Documentation dated in August 2006 reflects that the veteran 
indicated that his permanent residency is in Montana and he 
requested hearing before a decision review officer at the RO 
at Fort Harrison.  In addition, on his timely substantive 
appeal pertaining to the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus received 
in October 2006, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  He should be scheduled for 
such hearings.   

The Board also notes that further clarification of 
representation is warranted to assure that the appellant is 
accorded due process, as his previous representative from the 
Oregon Department of Veterans' Affairs will not be able to 
represent him in Montana.  The RO must inform the veteran of 
his right to appoint another representative, particularly one 
that can afford him representation in Montana.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should inform the veteran of 
his right to appoint an accredited 
representative which can provide local 
representation in Montana and/or national 
representation before the Board.

2.  The RO should schedule the veteran 
for decision review officer hearing and a 
hearing before a Veterans Law Judge at 
the RO in Fort Harrison, Montana.  Once 
the hearings are conducted, or in the 
event the veteran cancels either hearing 
request or otherwise fails to report, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



